UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): June 30, 2008 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Exact name of registrant as specified in its charter) BERMUDA 0-24796 98-0438382 (State or other jurisdiction of incorporation and organisation) (Commission File Number) (IRS Employer Identification No.) Clarendon House, Church Street, Hamilton HM 11 Bermuda (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (441) 296-1431 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 – Other Events On June 30, 2008, Central European Media Enterprises Ltd. and certain of its subsidiaries (collectively, “CME” or the “Company”) completed the purchase of a 30% beneficial ownership interest in the Studio 1+1 Group (as defined below) from the Company’s partners, Alexander Rodnyansky and Boris Fuchsmann. The transactions were consummated pursuant to the Framework Agreement (the “Framework Agreement”) dated January 31, 2008 among the Company, the Studio 1+1 Group, Alexander Rodnyansky, Boris Fuchsmann and certain of their affiliates, which was reported previously in a Current Report on Form 8-K filed with the SEC on February 5, 2008. CME now holds a 90% beneficial ownership interest in the Studio 1+1 Group, and pursuant to the Framework Agreement, Messrs. Rodnyansky and Fuchsmann have a put option and CME has a call option for the remaining 10% interest in the Studio 1+1 Group held by Messrs. Rodnyansky and Fuchsmann. In conjunction with the entry into in the Framework Agreement, CME also entered into an Assignment Agreement (the “Assignment Agreement”) with Igor Kolomoisky, a shareholder of the Company and a member of the Company’s Board of Directors, pursuant to which Mr. Kolomoisky assigned his option interests in the Studio 1+1 Group to CME. The aggregate consideration paid by CME for the transactions completed on June 30, 2008, exclusive of the put and call options, was approximately U.S.$ 219.6 million in cash, of which approximately U.S.$ 79.6 million was paid to Messrs. Fuchsmann and Rodnyansky (or their respective affiliates) and U.S.$ 140.0 million was paid to Mr.
